--------------------------------------------------------------------------------

Exhibit 10.46

SECOND AMENDED AND RESTATED


MID-AMERICA BANCSHARES, INC.


2006 OMNIBUS EQUITY INCENTIVE PLAN




ARTICLE I.
INTRODUCTION
This SECOND AMENDED AND RESTATED MID-AMERICA BANCSHARES, INC. 2006 OMNIBUS
EQUITY INCENTIVE PLAN ("Plan") was first adopted by the Board of Directors and
the Shareholders effective April 30, 2006, and initially amended and restated
effective June 18, 2007 and thereafter amended January 20, 2009 and is being
further amended and restated by the Board of Directors effective December 17,
2013. The purpose of the Plan is to promote the long-term success of the Company
and the creation of stockholder value by (a) encouraging Employees, Outside
Directors and Consultants to focus on critical long-range objectives, (b)
encouraging the attraction and retention of Employees, Outside Directors and
Consultants with exceptional qualifications and (c) linking Employees, Outside
Directors and Consultants directly to stockholder interests through increased
stock ownership. The Plan seeks to achieve this purpose by providing for Awards
in the form of Restricted Shares, Stock Units, Options (which may constitute
incentive stock options or nonstatutory stock options) or stock appreciation
rights. The Plan shall be governed by, and construed in accordance with, the
laws of the State of Tennessee (except the choice-of-law provisions of such
jurisdiction).


ARTICLE II.
DEFINITIONS
2.1            "Affiliate" means any entity other than a Subsidiary, if the
Company and/or one or more Subsidiaries own not less than 50% of such entity.
2.2            "Agreement" means a written understanding entered into between
the Company and an Eligible Person granted an Award which sets forth the terms
and conditions of the Award.
2.3            "Award" means any award of an Option, a SAR, a Restricted Share,
a Stock Unit, a Performance Unit, an Other Award or a combination thereof under
the Plan.
2.4            "Board" means the Company's board of directors, as constituted
from time to time.
2.5            "Cause" shall have the same meaning as provided in the employment
agreement between the Participant and the Company or any Affiliate on the date
of Separation from Service, or if no such definition or employment agreement
exists, "Cause" shall mean conduct amounting to (1) fraud or dishonesty against
the Company or any Affiliate; (2) the Participant's willful misconduct, repeated
refusal to follow the reasonable directions of the Board or knowing violation of
law in the course of performance of the duties of Participant's service with the
Company or any Affiliate; (3) repeated absences from work without a reasonable
excuse; (4) repeated intoxication with alcohol or drugs while on the Company's
or any Affiliate's premises during regular business hours; (5) a conviction or
plea of guilty or NOLO CONTENDERE to a felony or a crime involving dishonesty;
or (6) a breach or violation of the terms of any agreement to which Participant
and the Company or any Affiliate are party.
2.6            "Change in Control" means any one of the following events which
may occur after the date the Award is granted:
(a)
the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either Pinnacle Bank or the Company, if, after
the transaction, the acquiring person (or persons) owns, controls or holds with
power to vote forty percent (40%) or more of any class of voting securities of
either Pinnacle Bank or the Company, as the case may be;

(b)
 within any twelve-month period the persons who were directors of either
Pinnacle Bank or the Company immediately before the beginning of such
twelve-month period (the "Incumbent Directors") shall cease to constitute at
least a majority of such board of directors; provided that any director who was
not a director as of the beginning of such twelve-month period shall be deemed
to be an Incumbent Director if that director was elected to such board of
directors by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director;

(c)
a reorganization, merger or consolidation, with respect to which persons who
were the shareholders of either Pinnacle Bank or the Company, as the case may
be, immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company's then outstanding voting securities; or

(d)
the sale, transfer or assignment of all or substantially all of the assets of
the Company and its subsidiaries to any third party.

2.7            "Code" means the Internal Revenue Code of 1986, as amended.
2.8            "Committee" means the group of Board Members appointed to
administer the Plan, as described in Article 3.
2.9            "Common Share" means one share of the common stock of the
Company.
2.10            "Company" means Mid-America Bancshares, Inc. and any successor
or assignee corporation(s) into which the Company may be merged, changed or
consolidated; any corporation for whose securities the securities of the
Company, shall be exchanged; and any assignee of or successor to substantially
all of the assets of the Company.
2.11            "Consultant" means a consultant or adviser who provides bona
fide services to the Company, a Subsidiary or, in the discretion of the
Committee, an Affiliate, as an independent contractor. Service as a Consultant
may but need not, in the discretion of the Committee, be considered employment
for all purposes of the Plan, except as provided in Section 5.1 for ISO grant
purposes.
2.12            "Disability" means, as determined by the Committee in its
discretion, a Participant's inability to serve at his or her most recent current
position by reason of any mental or physical impairment which can be expected to
last for a continuous period of at least 12 months or result in death.
"Permanent and total Disability" shall have the meaning used in Code Section
22(e)(3). A determination of Disability may be made by a physician approved or
selected by the Committee.
2.13            "Eligible Persons" means Employees, Outside Directors and
Consultants.
2.14            "Employee" means a common-law employee of the Company, a
Subsidiary or, in the discretion of the Committee, an Affiliate.
2.15            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
2.16            "Exercise Price," in the case of an Option, means the amount for
which one Common Share may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement. "Exercise Price," in the
case of a SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.
2.17            "Fair Market Value" means the value of one Common Share,
determined as follows:
(a)
If the Common Share is listed on a national stock exchange, the closing sale
price per share on the exchange for the last preceding date on which there was a
sale of Common Shares on such exchange, as determined by the Committee.

(b)
If the Common Shares are not then listed on a national stock exchange but are
traded on an over-the-counter market, the average of the closing bid and asked
prices for the Common Shares in such over-the-counter market for the last
preceding date on which there was a sale of Common Shares in such market, as
determined by the Committee.

(c)
If neither (i) nor (ii) applies, such value as the Committee in its discretion
may in good faith determine. Notwithstanding the foregoing, where the Common
Shares are listed or traded, the Committee may make discretionary determinations
in good faith where the Common Shares have not been traded for 10 trading days.

2.18            "ISO" means an Option of the type described in Section 422(b) of
the Code.
2.19            "NSO" means an Option not described in Sections 422 or 423 of
the Code.
2.20            "Option" means an ISO or NSO granted under the Plan and
entitling the holder to purchase Common Shares.
2.21            "Optionee" means an individual or estate that holds an Option or
SAR.
2.22            "Other Award" means a right granted to an Eligible Person under
Section 11.2.
2.23            "Outside Director" means a person who is not an Employee but is
a member of the board of directors of the Company, a Subsidiary or, in the
discretion of the Committee, an Affiliate. Service as an Outside Director shall
be considered employment for all purposes of the Plan, except as provided in
Section 5.1 for ISO grant purposes.
2.24            "Parent" means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.
2.25            "Participant" means an individual or estate that holds an Award.
2.26            "Performance Unit" means a right granted to a Participant under
Section 11.1 of the Plan.
2.27            "Plan" means this Second Amended and Restated Mid-America
Bancshares, Inc. 2006 Omnibus Equity Incentive Plan, as amended from time to
time, including the amendment and restatement made effective December 17, 2013.
2.28            "Restricted Share" means a Common Share awarded under the Plan
pursuant to Article 9.
2.29            "Retirement" means the separation of service without cause: (a)
on or after the Participant's attainment of age 65; (b) on or after the
Participant's attainment of age 55 with at least 10 consecutive years of
service; or (c) as determined by the Committee, in its absolute discretion, as
set forth in the applicable Agreement.
2.30            "Separation from Service" means the removal by any regulatory
agency of a person as an Employee, Outside Director or Consultant, or:
(i)
in the case of an employee, the termination of the employer-employee
relationship for any reason, whether or not such termination was wrongful;

(ii)
in the case of an Outside Director, the expiration or termination of such
person's status as a director, whether or not such termination was wrongful; and

(iii)
in the case of a consultant, as defined in the Agreement or, if not so defined,
the termination of the independent con-tractor relationship for any reasons,
whether or not such termination was wrongful.

2.31            "SAR" means a stock appreciation right granted under the Plan
pursuant to Article 8.
2.32            "Stock Unit" means a bookkeeping entry representing the
equivalent of one Common Share, as awarded under the Plan pursuant to Article
10.
2.33            "Subsidiary" means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.
ARTICLE III.
ADMINISTRATION
3.1            Committee Composition. The Committee shall administer the Plan.
The Committee shall consist exclusively of two or more directors of the Company
who shall be appointed by the Board. In addition, the composition of the
Committee shall satisfy:
(a)
Such requirements as the Securities and Ex-change Commission may establish for
administrators acting un-der plans intended to qualify for exemption under Rule
16b-3 (or its successor) under the Exchange Act; and

(b)
Such requirements as the Internal Revenue Service may establish for outside
directors acting under plans in-tended to qualify for exemption under Section
162(m) of the Code.

3.2            Committee Responsibilities. The Committee shall (a) select any
Eligible Persons who are to receive Awards under the Plan, (b) determine the
type, number, vesting requirements and other features and conditions of such
Awards, (c) interpret the Plan and Agreements, (d) establish, amend and revoke
rules and regulations for administration of the Plan, (e) amend any outstanding
Award, accelerate or extend vesting or exercisability of any Award, and waive
conditions or restrictions of any Awards, to the extent the Committee deems
appropriate, (f) cancel, with the consent of the Participant or as otherwise
permitted by the Plan, outstanding Awards, and (g) make all other decisions and
perform acts relating to the operation of the Plan that the Committee deems
necessary or appropriate to promote the best interests of the Company under the
Plan. The Committee may permit the Chief Executive Officer of the Company or his
or her delegate to make Awards to Eligible Employees who are not officers or
directors of the Company at such times and in such manner as authorized by the
Committee. The Committee may adopt such rules or guidelines as it deems
appropriate to implement the Plan.
3.3            Committee for Nonofficer Grants. The Board may also appoint a
secondary committee of the Board, which shall be composed of one or more
directors of the Company or any Subsidiary bank who need not satisfy the
requirements of Section 3.1. Such secondary committee may administer the Plan
with respect to Employees and Consultants who are not considered officers or
directors of the Company under Section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and Consultants and may determine all features
and conditions of such Awards. Within the limitations of this Section 3.3, any
reference in the Plan to the Committee shall include such secondary committee.
3.4            Committee Decisions and Determinations. Any determination made by
the Committee pursuant to the provisions of the Plan or an Agreement shall be
made in its sole discretion in the best interest of the Company, not as a
fiduciary. All decisions made by the Committee pursuant to the provisions of the
Plan or an Agreement shall be final and binding on all persons, including
Participating Companies and Participants. Any determination by the Committee
shall not be subject to de novo review if challenged in any court or legal
forum.
ARTICLE IV.
SHARES AVAILABLE FOR AWARDS
4.1            Basic Limitation. Common Shares issued pursuant to the Plan may
be authorized but unissued shares or treasury shares. The aggregate number of
shares subject to Awards under the Plan shall not exceed 1,000,000. The
limitation of this Section 4.1 shall be subject to adjustment pursuant to
Section 4.5.
4.2            Additional Shares. If Restricted Shares or Common Shares issued
upon the exercise of Options are forfeited, then such Common Shares shall again
become available for Awards under the Plan. If Stock Units, Options, SAR's,
Performance Units or Other Awards are forfeited, terminate or are similarly
treated for any other reason before being exercised, then the corresponding
Common Shares shall again become available for Awards under the Plan. If Stock
Units are settled, then only the number of Common Shares (if any) actually
issued in settlement of such Stock Units shall reduce the number available under
Section 4.1 and the balance shall again become available for Awards under the
Plan. If SAR's are exercised, then only the number of Common Shares (if any)
actually issued in settlement of such SAR's shall reduce the number available
under Section 4.1 and the balance shall again become available for Awards under
the Plan. The foregoing notwithstanding, the aggregate number of Common Shares
that may be issued under the Plan upon the exercise of ISOs shall not be
increased when Restricted Shares or other Common Shares are forfeited.
4.3            Dividend Equivalents. The Committee, in its sole discretion, may
award dividend equivalent rights to Participants. Any dividend equivalents paid
or credited under the Plan shall not be applied against the number of shares
available for Awards, whether or not such dividend equivalents are converted
into Stock Units.
4.4            Incentive Stock Options. Solely for purposes of determining
whether shares are available for the issuance of ISOs, and notwithstanding any
provision of this Article 4 to the contrary, the maximum aggregate number of
shares that may be issued through ISOs under the Plan is 100,000. The terms of
Sections 4.2 and 4.5 apply in determining the number of shares available under
this Section for issuance through ISOs.
4.5            Adjustments.  In the event that any extraordinary dividend or
other distribution (whether in the form of cash, Common Shares, other securities
or other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Shares or other securities of the Company,
issuance of warrants or other rights to purchase Common Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Common Shares then the Committee shall in an equitable and
proportionate manner (and, with respect to ISOs, in such manner as is consistent
with Section 422 of the Code and the regulations thereunder): (i) adjust (1) the
aggregate number of Common Shares or other securities of the Company (or number
and kind of other securities or property) with respect to which Awards may be
granted under the Plan; (2) the number of Common Shares or other securities of
the Company (or number and kind of other securities or property) subject to
outstanding Awards under the Plan; and (3) the grant or exercise price with
respect to any Award under the Plan, provided that the number of shares subject
to any Award shall always be a whole number; (ii) provide for an equivalent
award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or (iii)
make provision for a cash payment to the holder of an outstanding Award.
4.6            Code Section 409A Limitation. Any adjustment made pursuant to
Section 4.5 to any Award that is considered "deferred compensation" within the
meaning of Code Section 409A shall be made in compliance with the requirements
of Code Section 409A. Any adjustments made pursuant to Section 4.5 to any Award
that is not considered "deferred compensation" shall be made in a manner to
ensure that after such adjustment, the Award either continues not to be subject
to Code Section 409A or complies with the requirements of Code Section 409A.
ARTICLE V.
ELIGIBILITY, PARTICIPATION AND TERMINATION
5.1            Eligibility. Employees, Outside Directors and Consultants shall
be eligible for Awards. Notwithstanding the foregoing, only Employees shall be
eligible for the grant of ISOs.
5.2            Participation. The Committee shall decide which Eligible Persons
may receive an Award hereunder. To receive an Award, an Eligible Person must
enter into an Agreement evidencing the Award.
5.3            Separation from Service. Unless provided otherwise in an
Agreement, the following provisions shall apply to Awards.
(a)
Upon any separation from service for any reason other than his or her death or
permanent and total Disability, a Participant shall have the right, subject to
the restrictions of Sections 6.4 and 8.4, to exercise his or her Options or
SAR's at any time within three months after separation from service, but only to
the extent that, at the date of such separation, the Participant's right to
exercise such Options or SAR's had accrued pursuant to the terms of the
Agreement and had not previously been exercised; provided, however, that, unless
otherwise provided in the Agreement, if there occurs a separation from service
for Cause or a separation from service by the Participant (other than on account
of death or permanent and total Disability), any Options or SAR's not exercised
in full prior to such separation shall be canceled. Awards other than Options
and SAR's shall be forfeited upon any separation from service for any reason
other than the Participant's death or permanent and total Disability.

(b)
If the Participant dies while a Participant or within three months after any
separation from service other than for Cause or a separation by the Participant
(other than on account of death or permanent and total Disability), then the
Options or SAR's may be exercised in full, subject to the restrictions of
Sections 6.4 and 8.4, at any time within six months after the Participant's
death, by the beneficiary of the Participant, but only to the extent that, at
the date of death, the Participant's right to exercise such Options or SAR's had
accrued and had not been forfeited pursuant to the terms of the Agreement and
had not previously been exercised. Awards other than Options and SAR's shall
fully vest upon a Participant's separation from service by reason of his or her
death and Performance Units may be paid out at a target level of performance.

(c)
Upon separation from service for reason of permanent and total Disability or
death, a Participant or her or his estate shall have the right, subject to the
restrictions of Sections 6.4 and 8.4 to exercise his or her Options or SAR's at
any time within three months after separation from service, but only to the
extent that, at the date of such separation, the Participant's right to exercise
such Options or SAR's had accrued pursuant to the terms of the applicable
Agreement and had not previously been exercised. Distribution of earned
Performance Units may be made at the same time payments are made to Participants
who did not incur a separation from service.

5.4            Dissolution or Liquidation. To the extent not previously
exercised or settled, Awards shall terminate immediately prior to the
dissolution or liquidation of the Company.
5.5            Reorganizations. In the event that the Company is a party to a
merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement shall provide for:
(a)
The continuation of the outstanding Awards by the Company, if the Company is a
surviving corporation;

(b)
The assumption of the outstanding Awards by the surviving corporation or its
parent or subsidiary;

(c)
The substitution by the surviving corporation or its parent or subsidiary of its
own awards for the outstanding Awards;

(d)
Full exercisability or vesting and accelerated expiration of the out-standing
Awards; or Settlement of the full value of the outstanding Awards in cash or
cash equivalents followed by cancellation of such Awards.

If none of (a) through (d) is provided in such agreement, then each outstanding
Award shall be deemed fully vested.


ARTICLE VI.
OPTIONS
6.1            Stock Option Agreement. A Stock Option Agreement between the
Optionee and the Company shall evidence each grant of an Option under the Plan.
Such Option shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The Stock
Option Agreement shall specify whether the Option is an ISO or an NSO. The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical. Options may be granted in consideration of a reduction in
the Optionee's other compensation. A Stock Option Agreement may provide that a
new Option will be granted automatically to the Optionee when he or she
exercises a prior Option and pays the Exercise Price in the form described in
Section 6.8.
6.2            Number of Shares. Each Stock Option Agreement shall specify the
number of Common Shares subject to the Option and shall provide for the
adjustment of such number in accordance with Article 4.5.
6.3            Exercise Price. Each Stock Option Agreement shall specify the
Exercise Price, provided that the Exercise Price for any Option shall in no
event be less than 100% of the Fair Market Value of a Common Share on the date
of grant. In the case of an NSO, a Stock Option Agreement may specify an
Exercise Price that varies in accordance with a predetermined formula while the
NSO is outstanding.
6.4            Exercisability and Term. Each Stock Option Agreement shall
specify the date or event when all or any installment of the Option is to become
exercisable. The Stock Option Agreement shall also specify the term of the
Option, provided that the term of an ISO shall in no event exceed ten (10) years
from the date of grant. A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee's death, Disability or Retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee's service. Options may be awarded in
combination with SAR's, and such an Award may provide that the Options will not
be exercisable unless the related SAR's are forfeited.
6.5            Effect of Change in Control. The Committee may determine, at the
time of granting an Option or thereafter, that such Option shall become
exercisable as to all or part of the Common Shares subject to such Option in the
event that a Change in Control occurs with respect to the Company, subject to
the following limitations:
(a)
In the case of an ISO, the acceleration of exercisability shall not occur
without the Optionee's written consent.

(b)
If the Company and the other party to the transaction constituting a Change in
Control agree that such transaction is to be treated as a "pooling of interests"
for financial reporting purposes, and if such transaction in fact is so treated,
then the acceleration of exercisability shall not occur to the extent that the
Company's independent accountants and such other party's independent accountants
separately determine in good faith that such acceleration would preclude the use
of "pooling of interests" accounting.

6.6            Modification or Assumption of Options. Within the limitations of
the Plan, the Committee may modify, extend or assume outstanding options or may
accept the cancellation of outstanding options (whether granted by the Company
or by another issuer) in return for the grant of new Options for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.
6.7            Buyout Provisions. The Committee may at any time (a) offer to buy
out for a payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.
6.8            Payment for Option Shares. The entire Exercise Price of Common
Shares issued upon exercise of Options shall be payable in cash or cash
equivalents at the time when such Common Shares are purchased, except, in the
case of an ISO granted under the Plan, payment shall be made only pursuant to
the express provisions of the applicable Stock Option Agreement. The Stock
Option Agreement may specify that payment may be made in any form(s) described
herein. In the case of an NSO, the Committee may at any time accept payment in
any form(s) described herein.
All or any part of the Exercise Price may be paid by any combination of the
following: (a) surrendering, or attesting to the ownership of, Common Shares
that are already owned by the Optionee. Such Common Shares shall be valued at
their Fair Market Value on the date when the new Common Shares are purchased
under the Plan. The Optionee shall not surrender, or attest to the ownership of,
Common Shares in payment of the Exercise Price if such action would cause the
Company to recognize compensation expense (or additional compensation expense)
with respect to the Option for financial reporting purposes; (b) delivering (on
a form prescribed by the Company) an irrevocable direction to a securities
broker approved by the Company to sell all or part of the Common Shares being
purchased under the Plan and to deliver all or part of the sales proceeds to the
Company, including those necessary for withholding taxes; (c) delivering (on a
form prescribed by the Company) an irrevocable direction to pledge all or part
of the Common Shares being purchased under the Plan to a securities broker or
lender approved by the Company, as security for a loan, and to deliver all or
part of the loan proceeds to the Company, including proceeds necessary for
withholding taxes; (d) delivering (on a form prescribed by the Company) a
full-recourse promissory note. However, the par value of the Common Shares being
purchased under the Plan, if newly issued, shall be paid in cash or cash
equivalents; or (e) by any other form that is consistent with applicable laws,
regulations and rules.


6.9            Special Rules for ISO's.
(a)
In the case of ISOs granted hereunder, the aggregate Fair Market Value
(determined as of the date of the Awards thereof) of Common Shares with respect
to which ISOs become exercisable by any Participant for the first time during
any calendar year (under the Plan and all other plans maintained by the Company,
Affiliates or Subsidiaries) shall not exceed $100,000.

(b)
In the case of an individual described in Section 422(b)(6) of the Code
(relating to certain 10% owners), the Exercise Price with respect to an ISO
shall not be less than 110% of the Fair Market Value of a Common Share on the
day the Option is granted, and the term of an ISO shall be no more than five
years from the date of grant.

(c)
If Common Shares acquired upon exercise of an ISO are disposed of in a
disqualifying disposition within the meaning of Section 422 of the Code by a
Participant prior to the expiration of either two years from the date of grant
of such Option or one year from the transfer of such shares to the Participant
pursuant to the exercise of such Option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Participant
shall notify the Company in writing as soon as practicable thereafter of the
date and terms of such dis-position and, if the Company thereupon has a
tax-withholding obligation, shall pay to the Company an amount equal to any
withholding tax the Company is required to pay as a result of the disqualifying
disposition.

ARTICLE VII.
AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS
7.1            [Intentionally omitted.]
ARTICLE VIII.
STOCK APPRECIATION RIGHTS
8.1            SAR Agreement. Each grant of an SAR under the Plan shall be
evidenced by an SAR Agreement between the Optionee and the Company. Such SAR
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan. The provisions of the
various SAR Agreements entered into under the Plan need not be identical. SAR's
may be granted in consideration of a reduction in the Optionee's other
compensation.
8.2            Number of Shares. Each SAR Agreement shall specify the number of
Common Shares to which the SAR pertains and shall provide for the adjustment of
such number in accordance with Section 4.5 unless the Committee provides
otherwise.
8.3            Exercise Price. Each SAR Agreement shall specify the Exercise
Price, which shall not be less than 100% of the Fair Market Value for a Common
Share on the date of grant. An SAR Agreement may specify an Exercise Price that
varies in accordance with a predetermined formula while the SAR is outstanding.
8.4            Exercisability and Term. Each SAR Agreement shall specify the
date when all or any installment of the SAR is to become exercisable. The SAR
Agreement shall also specify the term of the SAR. An SAR Agreement may provide
for accelerated exercisability in the event of the Optionee's death, Disability
or Retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee's service. SAR's may be
awarded in combination with Options, and such an Award may provide that the
SAR's will not be exercisable unless the related Options are forfeited. An SAR
may be included in an ISO only at the time of grant but may be included in an
NSO at the time of grant or thereafter. An SAR granted under the Plan may
provide that it will be exercisable only in the event of a Change in Control. To
the extent necessary to comply with Code Section 409A, the SAR Agreement shall
not include any features allowing a Participant to defer the recognition of
income past the Exercise Date.
8.5            Effect of Change in Control. The Committee may determine, at the
time of granting an SAR or thereafter, that such SAR shall become fully
exercisable as to all Common Shares subject to such SAR in the event that a
Change in Control occurs with respect to the Company, subject to the following
sentence. If the Company and the other party to the transaction constituting a
Change in Control agree that such transaction is to be treated as a "pooling of
interests" for financial reporting purposes, and if such transaction in fact is
so treated, then the acceleration of exercisability shall not occur to the
extent that the Company's independent accountants and such other party's
independent accountants separately determine in good faith that such
acceleration would preclude the use of "pooling of interests" accounting.
8.6            Exercise of SAR's. Upon exercise of an SAR, the Optionee (or any
person having the right to exercise the SAR after his or her death) shall
receive from the Company (a) Common Shares, (b) cash or (c) a combination of
Common Shares and cash, as the Committee shall determine. The amount of cash
and/or the Fair Market Value of Common Shares received upon exercise of SAR's
shall, in the aggregate, be equal to the amount by which the Fair Market Value
(on the date of surrender) of the Common Shares subject to the SAR's exceeds the
Exercise Price. If, on the date when an SAR expires, the Exercise Price under
such SAR is less than the Fair Market Value on such date but any portion of such
SAR has not been exercised or surrendered, then such SAR shall automatically be
deemed to be exercised as of such date with respect to such portion.
8.7            Modification or Assumption of SAR's. Within the limitations of
the Plan, the Committee may modify, extend or assume outstanding SAR's or may
accept the cancellation of outstanding SAR's (whether granted by the Company or
by another issuer) in return for the grant of new SAR's for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an SAR shall, without the consent
of the Optionee, alter or impair his or her rights or obligations under such
SAR.
ARTICLE IX.
RESTRICTED SHARES
9.1            Restricted Share Agreement. Each grant of Restricted Shares under
the Plan shall be evidenced by a Restricted Share Agreement between the
recipient and the Company. Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Restricted Share
Agreements entered into under the Plan need not be identical. Restricted Shares
may be granted alone or in addition to other Awards made under the Plan.
9.2            Payment for Awards. Subject to the following sentence, Restricted
Shares may be sold or awarded under the Plan for such consideration as the
Committee may determine, including (without limitation) cash, cash equivalents,
full-recourse promissory notes, past services and future services. To the extent
that an Award consists of newly issued Restricted Shares, the Award recipient
shall furnish consideration with a value not less than the par value of such
Restricted Shares in the form of cash, cash equivalents or past services
rendered to the Company (or a Parent or Subsidiary), as the Committee may
determine.
9.3            Vesting Conditions. Each Award of Restricted Shares may or may
not be subject to vesting conditions as the Committee determines, including
achievement of one or more performance goals set forth in Section 11.3. Vesting
shall occur, in full or in installments, upon satisfaction of the conditions
specified in the Restricted Share Agreement. In the committee's discretion, a
Restricted Share Agreement may provide for accelerated vesting of all or a
portion of the Restricted Shares in the event of the Participant's death,
Disability or Retirement or other events the Committee may specify. The
Committee may determine, at the time of granting Restricted Shares or
thereafter, that all or part of such Restricted Shares shall become vested in
the event that a Change in Control occurs with respect to the Company, excepts
as provided in the following sentence. If the Company and the other party to the
transaction constituting a Change in Control agree that such transaction is to
be treated as a "pooling of interests" for financial reporting purposes, and if
such transaction in fact is so treated, then the acceleration of vesting shall
not occur to the extent that the Company's independent accountants and such
other party's independent accountants separately determine in good faith that
such acceleration would preclude the use of "pooling of interests" accounting.
9.4            Voting and Dividend Rights. The holders of Restricted Shares
awarded under the Plan shall have such voting, dividend and other rights with
respect to the Restricted Shares as the Committee, in its discretion, may
determine. A Restricted Share Agreement, however, may require that the holders
of Restricted Shares invest any cash dividends received in additional Restricted
Shares or that any dividends paid on the Restricted Shares shall be held in
escrow with or without interest. Any additional Restricted Shares resulting from
a requirement to reinvest dividends shall be subject to the same conditions and
restrictions as the Award with respect to which the dividends were paid. Upon a
Separation from Service the Company shall be entitled to recapture, recoup,
recover or set off (out of amounts otherwise payable or paid to a Participant)
or to otherwise require the repayment of the amount of all dividends previously
paid to such Participant on Restricted Shares forfeited upon such Separation
from Service.
9.5            Certificates. Notwithstanding the limitations on issuance of
Common Shares otherwise provided in the Plan, each Participant receiving an
Award of Restricted Share shall be issued a certificate (or other representation
of title, such as book entry registration) in respect of such Restricted Share.
Such certificate shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award as determined by the Committee. The Committee may
require that the certificates evidencing such shares be held in custody by the
Company until the applicable period of restriction shall have lapsed and that,
as a condition of any Award of Restricted Shares, the Participant shall have
delivered a share power, endorsed in blank, relating to the Common Shares
covered by such Award.
9.6            Section 83(b) Election. The Committee may prohibit a Participant
from making an election under Section 83(b) of the Code. If the Committee has
not prohibited such election, and if the Participant elects to include in such
Participant's gross income in the year of transfer the amounts specified in
Section 83(b) of the Code, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service, and will provide the required withholding pursuant to Section
15.6, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.
9.7            Provisions Relating to Code Section 162(m). This Plan may be
amended by the Board, without shareholder approval, for the purpose of including
provisions calculated to effectuate the intent of the Company that Awards made
to persons who are (or may become) Covered Employees within the meaning of
Section 162(m) of the Code shall constitute "qualified performance-based
compensation" satisfying the relevant requirements of Code Section 162(m) and
the guidance thereunder and to insure that the Plan shall be administered and
the provisions of the Plan shall be interpreted in a manner consistent with Code
Section 162(m).
ARTICLE X.
STOCK UNITS
10.1            Stock Unit Agreement. Each grant of Stock Units under the Plan
shall be evidenced by a Stock Unit Agreement between the recipient and the
Company. Such Stock Units shall be subject to all applicable terms of the Plan
and may be subject to any other terms that are not inconsistent with the Plan.
The provisions of the various Stock Unit Agreements entered into under the Plan
need not be identical. Stock Units may be granted in consideration of a
reduction in the recipient's other compensation. Stock Units may be granted
alone or in addition to other Awards made under the Plan.
10.2            Payment for Awards. To the extent that an Award is granted in
the form of Stock Units, no cash consideration shall be required of the Award
recipients.
10.3            Vesting Conditions. Each Award of Stock Units may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Stock Unit Agreement, including
achievement of one or more performance goals set forth in Section 11.3. A Stock
Unit Agreement may provide for accelerated vesting in the event of the
Participant's death, Disability or Retirement or other events. The Committee may
determine, at the time of granting Stock Units or thereafter, that all or part
of such Stock Units shall become vested in the event that a Change in Control
occurs with respect to the Company, except as provided in the following
sentence. If the Company and the other party to the transaction constituting a
Change in Control agree that such transaction is to be treated as a "pooling of
interests" for financial reporting purposes, and if such transaction in fact is
so treated, then the acceleration of vesting shall not occur to the extent that
the Company's independent accountants and such other party's independent
accountants separately determine in good faith that such acceleration would
preclude the use of "pooling of interests" accounting.
10.4            Voting and Dividend Rights. The holders of Stock Units shall
have no voting rights. Prior to settlement or forfeiture, any Stock Unit awarded
under the Plan may, at the Committee's sole discretion, carry with it a right to
dividend equivalents. Such right entitles the holder to be credited with an
amount equal to all cash dividends paid on one Common Share while the Stock Unit
is outstanding. Dividend equivalents may be converted into additional Stock
Units. Settlement of dividend equivalents may be made in the form of cash, in
the form of Common Shares, or in a combination of both, as determined by the
Committee and the committee may determine that a portion of dividend equivalents
may be forfeited, in its discretion. Prior to settlement, any dividend
equivalents that are not paid shall be subject to the same conditions and
restrictions as the Stock Units to which they attach.  Upon a Separation from
Service the company shall be entitled to recapture, recoup, recover or setoff
(out of payments otherwise payable or paid to a Participant) or otherwise
require the repayment of the amount of all dividends previously paid (if any) on
Restricted Units forfeited upon such separation from Service.
10.5            Form and Time of Settlement of Stock Units. Settlement of vested
Stock Units may be made in the form of (a) cash, (b) Common Shares or (c) any
combination of both, as determined by the Committee. The actual number of Stock
Units eligible for settlement may be larger or smaller than the number included
in the original Award, based on predetermined performance factors. Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of Common Shares over a series of trading days.
Vested Stock Units may be settled in a lump sum or in installments. The
distribution must occur or commence when all vesting conditions applicable to
the Stock Units have been satisfied or have lapsed. The amount of a deferred
distribution may be increased by an interest factor or by dividend equivalents.
Until an Award of Stock Units is settled, the number of such Stock Units shall
be subject to adjustment pursuant to Section 4.5.
ARTICLE XI.
OTHER AWARDS AND PERFORMANCE-BASED AWARDS
11.1            Performance Units. The Committee shall have authority to grant
Performance Units under the Plan at any time or from time to time. A Performance
Unit consists of the right to receive Common Shares or cash, as provided in the
particular Agreement, upon achievement of a performance goal or goals (as the
case may be) under Section 11.3. The Committee shall have complete discretion to
determine the number of Performance Units granted to each Participant and any
applicable conditions. Each award of Performance Units shall be evidenced by and
be subject to the terms of an Agreement. An award of Performance Units shall be
earned in accordance with the Agreement over a specified period of performance.
Unless expressly waived in the Agreement, an award of Performance Units must
vest solely on the attainment of one or more performance goals set forth in
Section 11.3 and in such case shall be subject to the terms and conditions set
forth therein. Performance Units may be granted alone or in addition to other
Awards made under the Plan.
11.2            Other Awards. The Committee shall have authority to grant Other
Awards under the Plan at any time and from time to time. An Other Award is a
grant not otherwise specifically provided for under the terms of the Plan that
is valued in whole or in part by reference to, or is otherwise based upon or
settled in, Common Shares. The grant of an Other Award shall be evidenced by an
Agreement, setting forth the terms and conditions of the Award as the Committee,
in its sole discretion within the terms of the Plan, deems desirable. Other
Awards may be awarded alone or in addition to other Awards made under the Plan.
11.3            Provisions Relating to Code Section 162(m). Unless expressly
waived (either with respect to an individual Participant or a class of
individual Participants) in writing by the Committee, it is the intent of the
Company that Awards made to persons who are (or may become) Covered Employees
within the meaning of Section 162(m) of the Code shall constitute "qualified
performance-based compensation" satisfying the relevant requirements of Code
Section 162(m) and the guidance thereunder. Accordingly, the Plan shall be
administered and the provisions of the Plan shall be interpreted in a manner
consistent with Code Section 162(m). If any provision of the Plan or any
Agreement relating to such an Award does not comply or is inconsistent with the
requirements of Code Section 162(m), unless expressly waived as described above,
such provision shall be construed or deemed amended to the extent necessary to
conform to such requirements. In addition, the following provisions shall apply
to the Plan or an Award to the extent necessary to obtain a tax deduction for
the Company:
(a)
 Awards subject to this Section must vest (or may be granted or vest) solely on
the attainment of one or more objective performance goals un-related to term of
employment. Awards will also be subject to the general vesting provisions
provided in the Agreement and this Plan.

(b)
 Prior to completion of 25% of the period of performance or such earlier date as
required under Section 162(m), the Committee must establish performance goals
(in accordance with subsection (d) below) in writing (including but not limited
to Committee minutes) for Covered Employees who will receive Awards that are
intended as qualified performance-based compensation. The outcome of the goal
must be substantially uncertain at the time the Committee actually established
the goal.

(c)
The performance goal must state, in terms of an objective formula or standard,
the method for computing the Award payable to the Participant if the goal is
attained. The terms of the objective formula or standard must prevent any
discretion being exercised by the Committee to later increase the amount payable
that otherwise would be due upon attainment of the goal, but may allow
discretion to decrease the amount payable.

(d)
The material terms of the performance goal must be disclosed to and subsequently
approved in a separate vote by the stockholders before the payout is executed,
unless they conform to one or any combination of the following goals/targets,
each determined in accordance with generally accepted accounting principles or
similar objective standards (and/or each as may appear in the annual report to
stock-holders, Form 10K or Form 10Q): revenue; earnings (including earnings
before interest, taxes, depreciation and amortization, earnings before interest
and taxes, and earnings before or after taxes); operating income; net income;
profit margins; earnings per share; return on assets; return on equity; return
on invested capital; economic value-added; stock price; gross dollar volume;
total shareholder return; market share; book value; expense management; cash
flow; and customer satisfaction.

The foregoing criteria may relate to the Company, Affiliates, Subsidiaries, one
or more of their divisions or units, or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine.
(e)
A combination of the above performance goals may be used with a particular
Agreement evidencing an Award.

(f)
The Committee in its sole discretion in setting the goals/targets in the time
prescribed above may provide for the making of equitable adjustments (singularly
or in combination) to the goals/targets in recognition of unusual or
nonrecurring events for the following qualifying objective items: asset
impairments under Statement of Financial Accounting Standards No. 121, as
amended or superseded; acquisition-related charges; accruals for restructuring
and/or reorganization program charges; merger integration costs; merger
transaction costs; any profit or loss attributable to the business operations of
any entity or entities acquired during the period of service to which the
performance goal relates; tax settlements; any extraordinary, unusual-in-nature,
infrequent-in-occurrence, or other nonrecurring items (not otherwise listed) as
described in Accounting Principles Board Opinion No. 30; any extraordinary,
un-usual-in-nature, infrequent-in-occurrence, or other nonrecurring items (not
otherwise listed) in management's discussion and analysis of financial condition
results of operations, selected financial data, financial statements and/or in
the footnotes, each as appearing in the annual report to stock-holders;
unrealized gains or losses on in-vestments; charges related to derivative
transactions contemplated by Statement of Financial Accounting Standards No.
133, as amended or superseded; and compensation charges related to FAS 123
(Revised) or its successor provision.

(g)
The Committee must certify in writing prior to payout that the performance goals
and any other material terms were in fact satisfied. In the manner required by
Section 162(m) of the Code, the Committee shall, promptly after the date on
which the necessary financial and other information for a particular period of
performance becomes available, certify the extent to which performance goals
have been achieved with respect to any Award intended to qualify as
"performance-based compensation" under Section 162(m) of the Code. In addition,
the Committee may, in its discretion, reduce or eliminate the amount of any
Award payable to any Participant, based on such factors as the Committee may
deem relevant.

(h)
 Limitation on Performance-Based
Awards.                                                                                                  

(i)
If an Option is canceled, the canceled Option continues to be counted against
the maximum number of shares for which Options may be granted to the Participant
under the Plan, but not towards the total number of shares reserved and
available under the Plan pursuant to Sections 4.1 and 4.4.

(ii)
During any fiscal year, the maximum number of Common Shares for which Options
and SAR's may be granted to any Covered Employee shall not exceed 25,000 shares.

(iii)
During any fiscal year, the maximum payment hereunder for performance-based
compensation purposes under Code Section 162(m) to any Covered Employee shall
not exceed $500,000.

In the case of an outstanding Award intended to qualify for the
performance-based compensation exception under Section 162(m), the Committee
shall not, without approval of a majority of the shareholders of the Company,
amend the Plan or the Award in a manner that would adversely affect the Award's
continued qualification for the performance-based exception.


ARTICLE XII.
INDEMNITY FOR PARACHUTE PAYMENTS
12.1            Scope of Limitation. This Article 12 shall apply to an Award
only if:
(a)
The independent auditors most recently selected by the Board (the "Auditors")
determine that the after-tax value of such Award to the Participant, taking into
account the effect of all federal, state and local income taxes, employment
taxes and excise taxes applicable to the Participant (including the excise tax
under section 4999 of the Code), will be greater after the application of this
Article than it was before the application of this Article; or

(b)
The Committee, at the time of making an Award under the Plan or at any time
thereafter, specifies in writing that such Award shall be subject to this
Article (regardless of the after-tax value of such Award to the Participant).

If this Article applies to an Award, it shall supersede any contrary provision
of the Plan or of any Award granted under the Plan.


12.2            Basic Rule. In the event that it shall be determined that any
Award under the Plan, when combined with other compensation, would subject the
Participant to an excise tax under Section 4999 of the Code and/or under the
laws of the State of Tennessee, or any interest or penalties are incurred or
paid by the Participant with respect to such excise tax or state tax (any such
excise tax or state tax, together with any interest and penalties, are
hereinafter collectively referred to as the "Excise Tax"), then the Participant
shall be entitled to an additional payment from the Company as is necessary
(after taking into account all federal, state and local taxes (regardless of
type, whether income, excise or otherwise) imposed upon the Participant as a
result of the receipt of the payment contemplated by this Agreement) and any
reduction in such taxes of the Participant as a result of the payment of the
related Excise Tax) to place the Participant in the same after-tax position the
Participant would have been in had no Excise Tax been imposed upon or incurred
or paid by the Participant (the "Tax Indemnity"). The Company's tax accountants
shall determine, utilizing such reasonable assumptions as it considers
necessary, whether a Payment would subject the Participant to the Excise Tax
within thirty (30) days after receipt of a written request from the Company or
the Participant in which the requesting party verifies that a Payment has been
made and requests an appropriate determination. The requesting party shall
provide the other party with a copy of any such written request. The tax
accountants shall determine whether a Tax Indemnity obligation exists and, if
so, the amount of the Tax Indemnity and shall provide supporting documentation
to both the Company and the Participant. The Company shall pay the Participant
any Tax Indemnity so determined in a lump sum in cash within thirty (30) days
following the release of the related determination by the outside auditor;
provided, however, that any such payment may be reduced by applicable legal
withholdings. In the event that the Internal Revenue Service and/or a state
taxing authority subsequently assesses an Excise Tax that is greater than the
tax previously calculated by the outside auditor, the Company shall make an
additional Tax Indemnity payment, as calculated by the outside auditor in a
manner consistent with the provisions of this Section 12.2, to the Participant
within thirty (30) days after the date of such assessment. It shall be
Participant's obligation to notify the Company of any such assessment.
12.3            Related Corporations. For purposes of this Article, the term
"Company" shall include affiliated corporations to the extent determined by the
Auditors in accordance with Section 280G(d)(5) of the Code.
ARTICLE XIII.
MISCELLANEOUS
13.1            Death of Participant. Any Awards that become payable after a
Participant's death shall be distributed to the Participant's beneficiary or
beneficiaries. Each recipient of an Award under the Plan shall designate one or
more beneficiaries for this purpose by filing the prescribed form with the
Company. A beneficiary designation may be changed by filing the prescribed form
with the Company at any time before the Participant's death. If no beneficiary
was designated or if no designated beneficiary survives the Participant, then
any Awards that becomes payable after the recipient's death shall be distributed
to the recipient's surviving spouse, and if there is no surviving spouse, to the
Participant's estate.
13.2            Awards Under Other Plans. The Company may grant awards under
other plans or programs. Such awards may be settled in the form of Common Shares
issued under this Plan. Such Common Shares shall be treated for all purposes
under the Plan like Common Shares issued in settlement of Stock Units and shall,
when issued, reduce the number of Common Shares available under Article 4.
13.3            Non-Transferability. Except as otherwise provided in an Award
Agreement or domestic relations order, an Award is not transferable other than
as a result of a Participant's death and shall be exercisable during the
Participant's lifetime only by the Participant.
13.4            Payment of Director's Fees in Securities. No provision of this
Section shall be effective unless and until the Board has determined to
implement such provision.
(a)
An Outside Director may elect to receive his or her annual retainer payments
and/or meeting fees from the Company in the form of cash, NSOs, Restricted
Shares or Stock Units, or a combination thereof, as determined by the Board.
Such NSOs, Restricted Shares and Stock Units shall be issued under the Plan. An
election under this Article 13 shall be filed with the Company on the prescribed
form.

(b)
The number of NSOs, Restricted Shares or Stock Units to be granted to Outside
Di-rectors in lieu of annual retainers and meeting fees that would other-wise be
paid in cash shall be calculated in a manner determined by the Board. The terms
of such NSOs, Restricted Shares or Stock Units shall also be determined by the
Board.

13.5            Fractional Shares. No fractional Common Shares will be issued or
delivered under the Plan; however, the determination as to the number of shares
to be issued or delivered may, at the election of the Committee, be delayed to
December 31st of each year for the purpose of combining multiple awards to avoid
fractional shares. The Committee will determine whether cash, other Awards or
other property will be issued or paid in lieu of fractional shares or whether
fractional shares will forfeited or eliminated.
13.6            Retention Rights. Neither the Plan nor any Award granted under
the Plan shall be deemed to give any individual a right to remain an Employee,
Outside Director or Consultant. The Company and its Parents, Subsidiaries and
Affiliates reserve the right to terminate the service of any Employee, Outside
Director or Consultant at any time, with or without cause, subject to applicable
laws, the Company's charter and bylaws and a written employment agreement (if
any).
13.7            Stockholders' Rights. Other than those otherwise provided by the
Plan or in an Agreement, a Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or, if applicable, the time when he or she becomes
entitled to receive such Common Shares by filing any required notice of exercise
and paying any required Exercise Price. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to such time,
except as expressly provided in the Plan.
13.8            Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue Common Shares under the
Plan shall be subject to all applicable laws, rules and regulations and such
approval by any regulatory body as may be required. The Company reserves the
right to restrict, in whole or in part, the delivery of Common Shares pursuant
to any Award prior to the satisfaction of all legal requirements relating to the
issuance of such Common Shares, to their registration, qualification or listing
or to an exemption from registration, qualification or listing.
13.9            Withholding Taxes. To the extent required by applicable federal,
state, local or foreign law, a Participant or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied, and the failure of a Participant to
satisfy such requirements with respect to an Award shall cause such Award to be
forfeited
The Committee may permit a Participant to satisfy all or part of his or her
withholding or income tax obligations by having the Company withhold all or a
portion of any Common Shares that otherwise would be issued to him or her or by
surrendering all or a portion of any Common Shares that he or she previously
acquired. Such Common Shares shall be valued at their Fair Market Value on the
date when taxes otherwise would be withheld in cash.
13.10            Term of the Plan. The Plan, as set forth herein, is effective
on May 31, 2006, and Awards may be made under the Plan until the expiration of
ten (10) years from such date; provided, however, that no Awards shall be made
hereunder until the shareholders of the Company approve the Plan; provided,
further, that no ISOs shall be granted on or after the 10th anniversary of the
later of (a) the date when the Board adopted the Plan or (b) the date when the
Board adopted the most recent increase in the number of Common Shares available
under Article 4 which was approved by the Company's stockholders.
13.11            Modification, Extension and Renewal of Awards. Within the
limitations of the Plan, the Committee may modify, extend or renew outstanding
Awards or accept the cancellation of outstanding Awards (to the extent not
previously exercised) to make new Awards in substitution therefore, unless such
modification, extension or renewal would not satisfy any applicable requirements
of Rule 16b-3 of the Exchange Act. The foregoing notwithstanding, no
modification of an Award shall, without the consent of the Participant, alter or
impair any rights or obligations under any Award previously made.
Any modification, extension or renewal hereunder to any Award that is considered
"deferred compensation" within the meaning of Section 409A of the Code shall be
made in compliance with the requirements of Code Section 409A. Any modification,
extension or renewal hereunder to any Award that is not considered "deferred
compensation" within the meaning of Code Section 409A shall be made in a manner
to ensure that after such action, the Grant either continues not to be subject
to Code Section 409A or complies with the requirements of Code Section 409A.


13.12            No Fund Created. Any and all payments hereunder to recipients
of Awards hereunder shall be made from the general funds of the Company, and no
special or separate fund shall be established or other segregation of assets
made to assure such payments; provided that bookkeeping reserves may be
established in connection with the satisfaction of payment obligations
hereunder. The obligations of the Company under the Plan are unsecured and
constitute a mere promise by the Company to make benefit payments in the future,
and, to the extent that any person acquires a right to receive payments under
the Plan from the Company, such right shall be no greater than the right of a
general unsecured creditor of the Company.
13.13            Code Section 409A Savings Clause.
(a)
It is the intention of the Company that no Award shall be "deferred
compensation" subject to Section 409A of the Code, unless and to the extent that
the Committee specifically determines otherwise as provided below, and the Plan
and the terms and conditions of all Awards shall be interpreted accordingly.

(b)
The terms and conditions governing any Awards that the Committee determines will
be subject to Section 409A of the Code, including any rules for elective or
mandatory deferral of the delivery of cash or Common Shares pursuant thereto and
any rules regarding treatment of such Awards in the event of a Change in
Control, shall be set forth in the applicable Agreement and shall comply in all
respects with Section 409A of the Code.

(c)
Following a Change in Control, no action shall be taken under the Plan that will
cause any Award that the Committee has previously determined is subject to
Section 409A of the Code to fail to comply in any respect with Section 409A of
the Code without the writ-ten consent of the Participant.

13.14            Amendment or Termination. The Board may, at any time and for
any reason, amend or terminate the Plan. An amendment of the Plan shall be
subject to the approval of the Company's stockholders only to the extent
required by applicable laws, regulations or rules. No Awards shall be granted
under the Plan after the termination thereof. The termination of the Plan, or
any amendment thereof, shall not affect any Award previously granted under the
Plan.
13.15            Severability. In the event any provision of the Plan shall be
held illegal or invalid, the illegality or invalidity shall not affect the
remaining parts of the Plan and the Plan shall be construed and enforced, to the
extent possible, as if the illegal or invalid provisions had not been included
herein.
13.16            Captions. The use of captions in the Plan is for convenience.
The captions are not intended to provide substantive rights and shall not be
used in construing the terms of the Plan.
To record the adoption of the Plan by the Board, the Company has caused its duly
authorized officer to execute this document in the name of the Company.


            

PINNACLE FINANCIAL PARTNERS,
INC.                                                                                                  
            

By:            /s/ M. Terry Turner
      M. Terry Turner, Chief Executive Officer
            



Amended and Restated—December 17, 2013





--------------------------------------------------------------------------------